FILED
                                  UNITED STATES DISTRICT COURT
                                                                                                 APR 2 0 2009
                                  FOR THE DISTRICT OF COLUMBIA                            NANCY MAYER WHITTING
                                                                                                U.S. DISTRICT CO~?#' CLERK


     Mark Hall,                                     )
                                                    )
                    Plaintiff,                      )
                                                    )
                    v.                              )       Civil Action No.
                                                    )
     Robert Mueller, Director, F.B.I. et aI.,       )
                                                    )
                    Defendants.                     )


                                        MEMORANDUM OPINION

             This matter comes before the Court on consideration of a pro se complaint and an

     application to proceed in forma pauperis. The Court will grant the individual's application and

     dismiss the complaint as frivolous and failing to state a claim upon which relief may be granted.

             Asserting a claim under 42 U.S.C. § 1983, the plaintiff sues the Director ofthe F.B.I. and

     "unknown government agents" in both their official and individual capacities. CompI. (caption).

     The gravamen of his complaint is that he has learned how to cause massive destruction using the

     anthrax virus and that he tried multiple times to warn government officials, and specifically the

     Director of the F.B.1. of the threat of an anthrax disaster. Id. at 1. Although plaintiff has sent

     more than 50 letters, the agents have disregarded his warnings. Id. He further states:

            The Director of the F.B.I. and unknown agents who have received my numerous
            letters to six government agencies have acted with total disregard of human life,
            their oath of office or are engaged in a conspiracy to cause or facilitate a terrorist
            act to justify their war on terror. You cannot stop me from arming any terrorist
            organization with info on WMDs if I wanted them to have it; not that I do. Yet
            you have prevented me from stopping an attack.

     Id. (puncutation and spelling corrected). Concluding that the defendants' unresponsiveness to his

     letters has increased the danger of a terrorist attack, he alleges a conspiracy to do exactly that,




(~
and also asserts that the defendants' conduct "has caused [him] to possibly violate hundreds of

federal laws in an attempt to prevent a terrorist attack." Id. at 2 (spelling corrected). The

complaint seeks unspecified injunctive relief. Id. ("I want an injunction prohibiting the

defendants' illegal behavior.")

       To state a claim under § 1983, a complaint must allege facts sufficient to support a

reasonable inference that (1) a person (2) acting under color of state, territorial, or District of

Columbia law (3) subjected the plaintiff or caused the plaintiffto be subjected (4) to the

deprivation ofa right secured by the Constitution or laws of the United States. City of Oklahoma

City v. Tuttle, 471 U. S. 808, 829 (1985). Here, there is no allegation, and there cannot be any

reasonable allegation, that Director Mueller or the unknown federal agents were acting under

color of state law. Moreover, the complaint does not indicate which, if any, of the rights plaintiff

has under the Constitution or the laws of the United States have been violated by the defendants'

actions. As such, the complaint is subject to dismissal under 28 U.S.C. § 1915A(b)(1) for failure

to state a claim upon which relief may be granted. In addition, this complaint presents the sort of

"fantastic and delusional scenario" that warrants immediate dismissal as frivolous. Neitzke v.

Williams, 490 U.S. 319, 327 (1989). Accordingly, the complaint will also be dismissed as

frivolous under 28 U.S.c. § 1915A(b)(1). Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       A separate order accompanies this memorandum opinion.